Memorandum: The issues raised by relator on his petition for a writ of habeas corpus have previously been reviewed and decided. His claim that his conviction for murder in the second degree resulted from the admission of evidence obtained in violation of his right to counsel was raised on direct appeal and found to be without merit (People v Williams, 91 AD2d 1173, lv denied 59 NY2d 680). His claim that he was denied effective assistance of counsel at various stages of the proceedings against him was previously resolved on relator’s motion to vacate judgment under CPL 440.10. Leave to appeal to this court was denied on August 5, 1985. In these circumstances, habeas corpus is not an appropriate remedy (People ex rel. Douglas v Vincent, 50 NY2d 901, affg 67 AD2d 587; People ex rel. Hall v LeFevre, 92 AD2d 956; see, People ex rel. Keitt v McMann, 18 NY2d 257). (Appeal from judgment of Supreme Court, Cayuga County, Contiguglia, J. — habeas corpus.) Present — Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.